DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to application 17/133399 filed on 12/23/20. Claims 1-20 are pending.

Information Disclosure Statement
The Information Disclosure Statements received on 12/23/20 and 4/12/21 have been considered.

Specification
        Applicant is reminded of the proper language and format for an abstract of the disclosure.
        The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal 
        The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
        The abstract of the disclosure is objected to because the abstract includes the term “disclosed” which is an implied phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1, 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brailovskiy et. al., US 2014/0003500 A1  (hereinafter Brailovskiy) in view of Bracha et. al., US 2015/0281709 A1 (hereinafter Bracha).

	As for claim 1, Brailovskiy discloses an image encoding control method, comprising: obtaining a frame ([0023], e.g., frame) of image data from an image sequence ([0022], e.g., video); encoding ([0022], e.g., encoder) the image data for a first time ([0023], e.g., iteration, note the first iteration), and iteratively ([0023], e.g., iteration) encoding the image data based on the first encoding and preset target ([0023], e.g., target).
	Brailovskiy does not explicitly disclose obtaining first encoding quality of the image data after the first time encoding; and encoding the image data based on the first encoding quality and preset target encoding quality. 
	However, Bracha teaches obtaining first encoding quality ([0033], e.g., picture quality) of the image data after the first time encoding ([0033], e.g., encoded); and encoding the image data based on the first encoding quality ([0033], e.g., picture quality) and preset target encoding quality ([0034], e.g., target).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Brailovskiy and Bracha before him/her to modify the multi-pass quantization and bit packing control for video of Brailovskiy with the teaching of scalable video encoding rate adaptation based on perceived quality of Bracha with a motivation to provide video conferencing with overcoming demanding challenge of minimal delay and adequate image quality.

	As for claim 10, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Brailovskiy further discloses after iteratively encoding of the image data based on the first encoding quality and the preset target encoding quality: obtaining bit-stream data of the image data after the first time encoding; and writing the bit-stream data into a preset storage device ([0022], e.g., encoder and [0023], e.g., iteration, note the memory where the encoded data is stored after each iteration).

	As for claim 11, the claim recites an image encoding control device of the method of claim 1, and is similarly analyzed.

	As for claim 20, the claim recites a device of the method of claim 10, and is similarly analyzed.

	2.	Claims 2, 9, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brailovskiy in view of Bracha, and further in view of One et. al., JP 2008-532427 A (hereinafter One).

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Brailovskiy as modified by Bracha does not explicitly teach before the iteratively encoding of the image data based on the first encoding quality and the preset target encoding quality, obtaining image quality of the image sequence. 
	However, One teaches before ([0060], e.g., prior to) the iteratively encoding of the image data based on the first encoding quality and the preset target encoding quality, obtaining image quality ([0060], e.g., distortion value ) of the image sequence. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Brailovskiy, Bracha, and One before him/her to modify the multi-pass quantization and bit packing control for video of Brailovskiy with the teaching of region-of-interest coding with background skipping for video telephony of One with a motivation to obtain the output encoded video data quickly by reducing iteration time.
	In addition, Brailovskiy further discloses determining the image quality as the preset target encoding quality ([0023], e.g., target).

	As for claim 9, most of limitations of this claim have been noted in the rejection of Claim 2. In addition, Brailovskiy further discloses the iteratively encoding of the image data based on the first encoding quality and the preset target encoding quality further includes: stopping encoding the image data in response to the first encoding quality being equal to the target encoding quality ([0023], e.g., after achieving the target).

	As for claim 12, the claim recites a device of the method of claim 2, and is similarly analyzed.

	As for claim 19, the claim recites a device of the method of claim 9, and is similarly analyzed.

	3.	Claims 3, 7, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brailovskiy in view of Bracha, One, and further in view of Xu et. al., US 2019/0020871 A1 (hereinafter Xu).

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 2. 
	Brailovskiy as modified by Bracha and One does not explicitly teach the iteratively encoding of the image data based on the first encoding quality and the preset target encoding quality includes: increasing a quantization parameter for encoding the image data in response to the first encoding quality being higher than the target encoding quality; and encoding of the image data for a second time based on the quantization parameter. 
	However, Xu teaches the iteratively encoding of the image data based on the first encoding quality and the preset target encoding quality includes: increasing a quantization parameter for encoding the image data in response to the first encoding quality being higher than the target encoding quality; and encoding of the image data for a second time based on the quantization parameter ([0065], e.g., increasing the quantization parameter and quality threshold).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Brailovskiy, Bracha, One, and Xu before him/her to modify the multi-pass quantization and bit packing control for video of Brailovskiy with the teaching of visual quality preserving quantization parameter prediction with deep neural network of Xu with a motivation to preserve a uniform visual quality as taught by Xu ([0015]).

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 3. In addition, Brailovskiy further discloses after the encoding of the image data for a second time based on the quantization parameter: obtaining second encoding quality of the image data after the second time encoding; and iteratively encoding the image data based on the second encoding quality and the target encoding quality ([0023], e.g., iteration).

	As for claim 13, the claim recites a device of the method of claim 3, and is similarly analyzed.

	As for claim 17, the claim recites a device of the method of claim 7, and is similarly analyzed.

	4.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brailovskiy in view of Bracha, One, Xu, and further in view of Conti et. al., US 2008/0267477 A1 (hereinafter Conti).

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 7. 
	Brailovskiy as modified by Bracha, One, and Xu does not explicitly teach the iteratively encoding of the image data based on the second encoding quality and the target encoding quality includes: obtaining a difference between the target encoding quality and the second encoding quality, and stopping encoding the image data after determining the difference is less than or equal to a quality threshold; or obtaining a difference between the target encoding quality and the second encoding quality, and continuing encoding the image data after determining the difference is greater than the preset quality threshold. 
	However, Conti teaches the iteratively encoding of the image data based on the second encoding quality and the target encoding quality includes: obtaining a difference between the target encoding quality and the second encoding quality, and stopping encoding the image data after determining the difference is less than or equal to a quality threshold; or obtaining a difference between the target encoding quality and the second encoding quality, and continuing encoding the image data after determining the difference is greater than the preset quality threshold ([0022], e.g., repeating … until the difference is below a predefined threshold).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Brailovskiy, Bracha, One, Xu, and Conti before him/her to modify the multi-pass quantization and bit packing control for video of Brailovskiy with the teaching of iterative image processing of Conti with a motivation to efficient processing that reduces the computation time and cost by terminating the iteration when improvement is not large enough.

	As for claim 18, the claim recites a device of the method of claim 8, and is similarly analyzed.

Allowable Subject Matter
Claims 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Faith, US 10437918 B1, discloses progressive image rendering using pan and zoom. 
        2.    Oto, US 2019/0075222 A1, discloses image processing apparatus, has setting unit configured to set encoding parameter according to image quality in permissible range determined by determination unit in encoding unit of image capturing device of interest. 
        3.    Katsavounidis, US 2018/0241795 A1, discloses techniques for optimizing encoding parameters for different shot sequences. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485